Citation Nr: 1211983	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.

(The issues of entitlement an increased disability rating for posttraumatic stress disorder and entitlement to a total rating for compensation purposes based on individual unemployability, are the subject of a separate decision of the Board). 

REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claim file.

In March 2011, the Board remanded the claim for further development.  

The Board notes that service connection for tinnitus was granted in a rating decision of August 2011.  As the benefit sought on appeal has been granted, the issue is on longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability.  After a review of the record, the Board finds that, unfortunately, the claim must be remanded one more time for further development prior to deciding the claim.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).

The Board previously conceded noise exposure in service based on the Veteran's DD 214 showing he was awarded the Combat Infantryman's Badge and the Bronze Star for his service in Vietnam, and his testimony that he was exposed to small arms, explosives, and aircraft noise in service.  

Subsequent to a Board remand of March 2011, the Veteran was afforded a VA examination in May 2011.  At the time, the examiner noted that the Veteran had a mild sensorineural hearing loss for the mid frequencies then severe loss for the high frequencies bilaterally.  Word recognition was good bilaterally.  The examiner noted that the Veteran had normal hearing on separation.  She then opined that since hearing loss occurs at the time of the exposure, the current loss cannot be linked to his active duty service noise exposure.  

The Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the May 2011 VA examiner appears to rely mostly on the normal hearing findings in service in rendering her opinion.  A July 1964 enlistment hearing examination was normal and showed a typical distribution of puretone threshold measurements.  The July 1967 discharge hearing examination was also normal but with every measurement at all frequencies recorded as the same zero decibels.  An assessment of the validity of this test would be helpful to the Board.  Further, it does not appear that the examiner considered the Veteran's history of hearing loss symptoms including when the Veteran first noticed abnormal hearing.  The examiner noted the Veteran's reports of the onset of tinnitus in service and concluded that tinnitus was related to that noise exposure but did not solicit information from the Veteran regarding his perceived hearing acuity at that time in service.  Although the examiner cited a medical treatise to support her conclusion, the examiner did not discuss why other medical treatises in support of a delayed onset of hearing loss as a result of acoustic trauma warrant less weight or are not applicable in this case.  

In light of the cited case law, the VA opinion in this case and the lack of consideration of the history of the disability, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological examination to provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss disability is related to noise exposure in service.  All indicated tests and studies should be accomplished.  The claims file should be made available to the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss disability is the result of noise exposure in service.  The examiner should elicit from the Veteran the history of the symptoms of the disability, specifically when the Veteran started to notice abnormal hearing.  The examiner should consider the Veteran's reported symptom history when rendering the opinion.  The examiner should review the entire record, and provide a complete rationale for all opinions offered.  The examiner should also note that normal hearing at separation alone does not always preclude establishing service connection for hearing loss and indicate whether medical treatises in support or in opposition to a delayed onset of measurable hearing loss .

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


